UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CUONG LE,
Petitioner, DECISION AND ORDER
l:l7-CV-Ol339 EAW

JEFFERSON SESSIONS, Attorney

General, KIRSTJEN NIELSEN, Secretary of the
Deparz‘ment of Homeland Securily, THOMAS
FEELEY, U.S. ICE Fl'ela’ Oyj”lce Directorfor the
Upstate NY Fiela’ O]j‘ice, and JEFFERY SEARLS,
A ctng Facl`ll`ty Dz'rector Bujj‘”alo F ederal
Del‘em‘l'on Facl'lz'ly,

Respondents.

 

BACKGROUND

Petitioner Cuong Le (“Petitioner”), commenced this habeas proceeding on
December 27, 2017, pursuant to 28 U.S.C. § 2241, alleging that his detention in
administrative custody by the United States Department of Homeland Security (“DHS”)
Immigration and Customs Enforcement (“ICE") violated his federal constitutional right to
due process and his statutory rights under 8 U.S.C. § 1231(a)(6). (Dkt. l). He requested
relief, including asking that this Court: (l) assume jurisdiction over the matter; (2) grant
Petitioner a Writ of habeas corpus directing Respondents to immediately release Petitioner
from custody; (3) declare that Respondents’ detention of Petitioner violates the
Immigration and Nationality Act and the Due Process Clause of the Fifth Amendment; (4)

order Respondents not to remove Petitioner from the jurisdiction of the ICE Buffalo Field

Office Direction during the pendency of these proceedings;l and (5) grant any further relief
that the Court deems just and proper. (Id. at lO-l l).

Petitioner was born in a refugee camp in Hong Kong in 1982, at which time it was
a colony of Great Britain. (Ia’. at 4). His parents were born in Vietnam and were refugees
in a United Nations High Commissioner for Refugees (“UNHCR”) camp. (Ia’.). Petitioner
arrived in the United States on May 12, 1982, as a refugee; his status was changed to that
of a lawful permanent resident on December 30, 1983. (Ia’.).

0n November 22, 2013, ICE charged Petitioner with being removable due to having
committed a controlled substance offense and an aggravated felony drug trafficking offense
in violation of 8 U.S.C. § 1227(a)(2)(A)(iii) and 8 U.S.C. § 1227(a)(2)(B)(i). (Ia’.).
Petitioner was ordered deported to Vietnam on April 15, 2014, and did not appeal his order
of deportation, thereby making it final 30 days from the date Petitioner was ordered
removed. (Ia’.). Petitioner was placed into ICE’s custody on March l(), 2017, having spent
nine years in criminal custody related to his December ll, 2008, conviction for conspiracy
to possess with intent to deliver 500 grams or more of methamphetamine (Id. at 5).

When the instant petition was filed, Petitioner had been in ICE custody for
approximately eight months. (Id.). DHS reviewed Petitioner’s detention status in June
20 l 7, and decided to continue Petitioner’s detention. (Id.). Petitioner sought

reconsideration of this determination, which was denied on August 15, 2017. (Id. at 6).

 

1 The Court construes this request as one for a stay of removal during the pendency
of the proceeding

ICE conducted a second review of Petitioner’s detention status in September 2017, and
again decided to continue his detention. (Ia’.).

On January 4, 2018, this Court ordered Respondents to file and serve an answer or
motion to dismiss the petition, accompanied by a memorandum of law, within 45 days of
service of the Order. (Dkt. 3). On February 20, 2018, Respondents filed an answer and
return response to the petition. (Dkt. 5). On May 23, 2018, Petitioner was released from
DHS custody pursuant to an Order of Supervision and Addendum. (Dkt. ll at 4). On June
6, 2018, Respondents moved to dismiss the petition on the grounds of mootness (Dkt. ll).
Petitioner did not respond to Respondents’ motion.

For the following reasons, Respondents’ motion to dismiss (Dkt. ll) is granted, and
the petition is dismissed as moot.

DISCUSSION
I. Jurisdiction

"[T]he federal courts have jurisdiction under § 2241 to grant writs of habeas corpus
to aliens when those aliens are ‘in custody in violation of the Constitution or laws or treaties
of the United States.”’ Hena’erson v. INS, 157 F.3d 106, 122 (2d Cir. 1998) (quoting 28
U.S.C. § 2241). However, district courts do not have jurisdiction to review final orders of
removal. “[A] petition for review filed with an appropriate court of appeals in accordance
with this section shall be the sole and exclusive means for judicial review of an order of
removal. . . 8 U.S.C. § l252(a)(5). The Second Circuit has found that § 1252(a)(5)
“unequivocally eliminates habeas corpus review of orders of removal” by a district court.

Marquez-Almanzar v. INS, 418 F.3d 210, 215 (2d Cir. 2005). This statute “does not affect
_ 3 _

the district courts’ jurisdiction over review of other habeas corpus claims.” Brempong v.
Cherz‘o]j”, No. Civ. 305CV733(PCD), 2006 WL 618106, at *2 (D. Conn. Mar. 10, 2006).
II. Mootness

“[A] case is moot when the issues presented are no longer live or the parties lack a
legally cognizable interest in the outcome."’ Jackson v. Holder, 893 F. Supp. 2d 629, 631
(S.D.N.Y. 2012) (internal quotation marks and citation omitted) (alteration in original).
"Where a habeas petition is based upon a criminal conviction, the cause is not rendered
moot by the petitioner’s release from custody, provided that [the] petitioner continues to
suffer ‘collateral consequences’ of the conviction upon which the now-ended incarceration
was based.” Denis v. DHS/ICE ofBuffalo, N.Y., 634 F. Supp. 2d 338, 340 (W.D.N.Y.
2009). However, “[t]he district courts in this Circuit to have considered the issue have
found that where an alien challenging his detention under 28 U.S.C. § 2241 is released
during the pendency of his petition under an order of supervision, the petition is rendered
moot.” Id. at 341; see also Wz`lliams v. INS, No. 02CIV3814(GBDGWG), 2005 WL
1994102, at *2 (S.D.N.Y. Aug. 18, 2005) (finding the petitioner “lacks any interest in the
outcome of this suit inasmuch as the relief he has requested-release from detention_has
already been afforded to him”); Johnson v. Reno, 143 F. Supp. 2d 389, 391 (S.D.N.Y.
2001) (“A habeas corpus petition seeking release from (INS) custody is moot when the
petitioner is no longer in (INS) custody.”).

Here, the relief sought by Petitioner included that this Court: (l) assume jurisdiction
over the matter; (2) grant Petitioner a writ of habeas corpus directing Respondents to

immediately release Petitioner from custody; (3) declare that Respondents’ ongoing

_4_

detention of Petitioner violates the Immigration and Nationality Act and the Due Process
Clause of the Fifth Amendment; (4) order Respondents not to remove Petitioner from the
jurisdiction of the ICE Buffalo Field Office Direction during the pendency of these
proceedings; and (5) grant any further relief that the Court deems just and proper. (Dkt. 1
at 10-11). As to Petitioner’s fourth request, this Court never had jurisdiction to review his
final order of removal. With regard to the remainder of his requests, the petition became
moot upon Petitioner’s release from the custody of the United States. Dem's, 634 F. Supp.
2d at 341; see also Marlz'n-Trl`gona v. Shz`ff, 702 F.2d 380, 386 (2d Cir. 1983) (“The
hallmark of a moot case or controversy is that the relief sought can no longer be given or
is no longer needed.”). Petitioner is no longer subject to the condition that caused his
alleged deprivation, and, as a result, this Court lacks subject matter jurisdiction to further
examine the merits of the petition.
CONCLUSION

F or the foregoing reasons, Respondent’s motion to dismiss (Dkt. 11) is granted, and

the petition is dismissed as moot. The Clerk of the Court is directed to close the case.

SO ORDERED.

 

Dated: October 29, 2018
Rochester, New York

